Putnam, J.
(dissenting):
In cautioning relator that any untruthful answers would “ break ” him, the commissioner made known to the accused in plain speech the materiality of the questions he was asking, and the penalty for evasions or false denials. More formal warnings in court language might be less clear to one unfamiliar with legal terms. The commissioner at times may himself learn of complaints against a member of the force. The things here charged were public, having been spoken before the police platoon. It was fair to tell the accused that the commissioner knew this, so that the relator should consider better how to weigh his answers. Hence by this preliminary hearing, I think the commissioner did not become disqualified.
Jenks, P. J., concurred.
Determination annulled, writ sustained, and proceeding remitted to the commissioner for a new trial, costs to abide the event.